Case:21-13328-MER Doc#:97 Filed:07/27/21                  Entered:07/27/21 14:50:57 Page1 of 9




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                                       Case No. 21-13328

 SUMMIT FAMILY RESTAURANTS INC.,                              Chapter 11

          Debtor.

     BSV LAMONT JCRS LLC’S AMENDED OBJECTION TO DEBTOR’S SMALL
         BUSINESS DESIGNATION AND ELECTION TO PROCEED UNDER
                            SUBCHAPTER V


          The Debtor has the burden of proving its eligibility for Subchapter V. In re Thurmon, 625

B.R. 417, 419 n.4 (Bankr. W.D. Mo. 2020); see also In re County of Orange, 183 B.R. 594, 599

(Bankr. C.D. Cal. 1995) (debtor has burden of proving eligibility to file under Chapter 9). To be

eligible to file under Subchapter V of Chapter 11, the debtor must be “engaged in commercial or

business activities.” 11 U.S.C.A. § 1182(1)(A) (emphasis added). “The plain meaning of ‘engaged

in’ means to be actively and currently involved. In § 1182(1)(A) of the Bankruptcy Code, ‘engaged

in’ is written not in the past or future but in the present tense.” In re Thurmon, 625 B.R. at 422.

Thus, if the debtor is not presently engaged in the operation of a business as of the date of its

bankruptcy petition, it is not eligible to proceed under Subchapter V. Id. Indeed, a division of this

Court, analyzing the meaning of the phrase “engaged in,” stated:

          … the point is this: the Legislative Branch’s use of the term “engaged in” in Section
          1182(1)(A) was no accident. Instead, the “engaged in” phrase is used throughout the
          Bankruptcy Code, and it always means the same thing: that a person or entity is
          presently doing something.

See In re Ikalowych, -- B.R. --, 2021 WL 1433251, *12 (Bankr. D. Colo. 2021).

          Here, Summit Family Restaurants Inc. (“Debtor”) is not eligible to proceed under

Subchapter V because Debtor was not “engaged in” commercial or business activities as

contemplated by Section 1182(1)(A). As of the Petition Date, and for over one year prior to the


124879310.1
Case:21-13328-MER Doc#:97 Filed:07/27/21                   Entered:07/27/21 14:50:57 Page2 of 9




Petition Date, Debtor sole business has been fully closed. Accordingly, pursuant to Interim Federal

Rule of Bankruptcy Procedure 1020(b), BSV Lamont JCRS LLC (“BSV” or “Landlord”), objects

to Debtor’s designation of itself as a “debtor as defined in 11 U.S.C. § 1182(1)” and its election to

proceed under Subchapter V. (Dkt. 1 at p.2). Debtor should not be permitted to continue on this

path as a Subchapter V debtor and take advantage of Subchapter V’s debtor-friendly provisions

when, in fact, Debtor is not statutorily eligible. This is particularly true in light of Debtor’s inability

to propose and confirm a feasible Chapter 11 plan of reorganization.

        In support of this Objection, the Landlord states as follows:

I.      FACTS.

        1.      On April 6, 2021 (the “Petition Date”), the Debtor filed a voluntary chapter 11

petition, avowing that “The debtor is a debtor as defined in 11 U.S.C. § 1182(1),” and electing to

proceed under Subchapter V of Chapter 11. (Dkt. 1, ¶ 8). Christopher C. Simpson was appointed as

the Subchapter V trustee. (Dkt. 8).

        2.      On May 11, 2021, the U.S. Trustee conducted and concluded the 341 meeting of

creditors in accordance with section 341 of the Bankruptcy Code (the “Section 341 Meeting”).

        3.      As Debtor’s principal acknowledged under oath, the Debtor shuttered the doors of

its Casa Bonita restaurant on March 16, 2020. The revenues derived from Casa Bonita are Debtor’s

sole source of income. See Excerpted Transcript of Rule 2004 examination of Robert Wheaton

attached hereto as Exhibit A, at 27:4-6; Section 341 Meeting Transcript, attached hereto as Exhibit

B, at p. 5, ¶ 16-19.

        4.      The arcade, bar, and restaurant are currently not open for business and have not been

open for business since the doors were closed in March of last year. Ex. A. at 11:1-22.




124879310.1
                                                    2
Case:21-13328-MER Doc#:97 Filed:07/27/21                Entered:07/27/21 14:50:57 Page3 of 9




        5.     Further, as of the Petition Date and as of the date of Debtor’s Rule 2004 examination

last week on June 2, 2021, there has been $0.00 in revenue generated by the Debtor since April of

2020. Ex. A at 11:17-22.

        6.     Thus, as of the Petition Date, Debtor was not “engaged in” any commercial or

business activities, when for approximately one year prior to the Petition Date, the Debtor’s doors

were closed. At most, Debtor can rely on its assertion that the gift store opened for a few hours on

Friday, May 28, 2021 in order to give some merchandise away. Ex. A at 10:13-11:1. The Debtor

cannot cite to any other commercial or business activity to support that it was presently “engaged

in” as of the Petition Date, when Mr. Wheaton admitted that the Debtor’s only source of income is

generated from the main restaurant and entertainment venue. Ex. B at p. 5, ¶ 16-19.

        7.     Debtor represented in its sworn Monthly Operating Report for April 2021 that it was

operating. Debtor’s disingenuous explanation for this misleading statement was:

        Q.     Now, this is for the period of April 7th to 30 of 2021; correct?

        A.     Yes.

        Q.     All right. Now, it's signed by Mr. Dowdy, but did you participate in this
               document's preparation?

        A.     Yes.

        Q.     All right. And we see a number of line items. Number 1 is: Did the business
               operate during the entire reporting period? And the answer checked is yes.
               How was it that the business was operating during the reporting period?

        A.     We still have obligations, utilities. We provided to you pro formas, so, you
               know, the -- not pro formas. Actuals. That's one of the questions asked in
               the delivery. We generated monthly P&Ls, so obviously -- we've interpreted
               line 1 to mean, provide on an accurate basis exactly what the P&L would
               look like for that entire period.

        Q.     Was the debtor open for business during the reporting period?




124879310.1
                                                 3
Case:21-13328-MER Doc#:97 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page4 of 9




        A.     It was not. But I don't read that interpretation as what number line 1 says.
Ex. A at 65:3-24 (emphasis added).

        8.     Debtor’s bankruptcy schedules reflect that it had $984,977.66 in cash or cash

equivalent on the Petition Date. (Dkt. 5). However, this entire amount is from a Paycheck Protection

Program (PPP) loan, “other than maybe pennies.” Ex. B at p. 21-22, ¶¶ 1-13 and 24-28. Debtor

acknowledges that there are limitations on how it can spend the PPP loan proceeds and intends to

apply for full loan forgiveness. See Ex. A at 68:8-13, Ex. B at p. 22, ¶ 8-13. Based on the limitations

imposed on utilization of PPP proceeds, those funds are not available to fully cure the defaults under

Debtor’s lease of its business premises from Landlord (the “Lease”).

        9.     Debtor was also denied financing and believes that it has “exhausted any sources in

the short run to secure financing.” See Ex. A at 17:1-21; see also Ex. A at 20:8-24 (highlighting the

unsuccessful pursuit of financing options). Notably, Debtor’s representative and CEO, Mr.

Wheaton, made clear that potential lenders requested guaranties of him in connection with

financing, which he refused to provide. See Ex. A at 20:20-24.

        10.    Debtor contends that it intends to cure the Lease over time using income from

operations of the Debtor. Ex. A at 30:9-11 (Debtor intends to cure default “over a reasonable period

of time the debtor intends to pay from proceeds of operations.”). There are presently no such

operations.

        11.    Pursuant to 11 U.S.C. § 365(d)(4)(A), Debtor has through August 4, 2021 within

which to assume or reject the Lease of its business premises from Landlord. Non-existent operations

will not fund such a cure.

II.     Debtor Is Not Eligible to Elect Subchapter V Status.

        The SBRA was designed to streamline the reorganization of small businesses by creating a

new Subchapter V to Chapter 11 of the Bankruptcy Code. Subchapter V is a debtor friendly avenue

124879310.1
                                                  4
Case:21-13328-MER Doc#:97 Filed:07/27/21                         Entered:07/27/21 14:50:57 Page5 of 9




and simplifies some of the procedural requirements that standard chapter 11 debtors must adhere

to. However, it is available only to eligible debtors.

        When the SBRA was enacted in 2019, Section 1182(1) stated, “The term ‘debtor’ means a

small business debtor.” See 11 U.S.C. § 1182(1). Under the Bankruptcy Code, a “small business

debtor” is defined as “a person engaged in commercial or business activities … that has aggregate

noncontingent liquidated secured and unsecured debts as of the date of filing of the petition … [of]

not more than $2,725,625 … not less than 50% which arose from the commercial or business

activities of the debtor.” See 11 U.S.C. § 101(51D).

        Reacting to the Coronavirus pandemic, Congress signed the “Coronavirus Aid, Relief, and

Economic Security Act” (the “CARES Act”) into law on March 27, 2020. The CARES Act

amended the existing definition of “debtor” under section 1182(1) of the SBRA to read:

        The term ‘debtor’ –

        (A) … means a person engaged in commercial or business activities …
        that has aggregate noncontingent liquidated secured and unsecured debts as
        of the date of the filing of the petition … in an amount not more than
        $7,500,000 … not less than 50 percent of which arose from the commercial
        or business activities of the debtor …

11 U.S.C. § 1182(1)(A) (emphasis added).1

        The Debtor has the burden of proving its eligibility for Subchapter V. In re Thurmon, 625

B.R. at 419 n. 4; see also In re County of Orange, 183 B.R. at 599.

        Interim Federal Rule of Bankruptcy Procedure 1020 permits the U.S. Trustee and other

parties-in-interest to object to a debtor’s Subchapter V election, provided they make the objection

“no later than 30 days after the conclusion of the meeting of creditors held under § 341(a) of the



1
  The CARES Act increased the debt limit from $2,725,625 to $7,500,000. The rest of the definition of small business
debtor in the CARES Act mirrors the definition in Bankruptcy Code section 101(51D) as detailed above.


124879310.1
                                                         5
Case:21-13328-MER Doc#:97 Filed:07/27/21                      Entered:07/27/21 14:50:57 Page6 of 9




Code, or within 30 days after any amendment to the statement, whichever is later.”2 In this case,

the 341 Meeting was held on May 11, 2021, making the original deadline to file objection to

Debtor’s Subchapter V election June 10, 2021, which BSV complied with, making its original

objection timely. Likewise, this Amended Objection is timely pursuant to the Court’s Minute Order,

dated July 21, 2021, which set July 27, 2021 as BSV’s deadline to submit an Opening Brief on the

issue of Subchapter V eligibility.

        Debtor is not eligible to proceed under Subchapter V because it was not “engaged in” any

commercial or business activities as of the Petition Date. While the Bankruptcy Code does not

expressly define the term “engaged in,” it is well-settled that “when Congress does not define a

term, we rely on the word or phrase’s plain meaning or common understanding. The plain meaning

of ‘engaged in’ means to be actively and currently involved in. In § 1182(1)(A) of the Bankruptcy

Code, ‘engaged in’ is written not in the past or future but in the present tense.” In re Thurmon, 625

B.R. at 422.

        The Bankruptcy Code uses the phrase “engaged in” in a few different areas, and it is

presumed that “identical words in the same statute carry the same meaning.” See Henson v.

Santander Consumer USA, 137 S.Ct. 1718, 1720 (2017). For example, § 101(18)(A) requires a

“family farmer” to be “engaged in a farming operation.” Similarly, a “health care provider” under

§ 101(27A)(A) must be “primarily engaged” in offering certain facilities and services. And, §

101(44) defines a railroad to include a common carrier “engaged in the transportation of individuals

or property.” See In re Thurmon, 625 B.R. at 421. Cases interpreting these statutory terms have




2
 The Interim Federal Rule of Bankruptcy Procedure 1020 was adopted by this Court on January 16, 2020, effective
February 19, 2020. See General Procedure Order 20-1. This Court also adopted the Amended Interim Bankruptcy
Rule 1020 effective immediately on April 21, 2020. See General Procedure Order 20-6.

124879310.1
                                                      6
Case:21-13328-MER Doc#:97 Filed:07/27/21                           Entered:07/27/21 14:50:57 Page7 of 9




consistently held that Congress meant “engaged in” to have a present tense definition. Id. at 421-

22, nn.14-16 (citing cases).

           In Thurmon, the debtors had previously operated two pharmacies through their limited

liability company, which had ceased operating about three months3 before the Debtors filed their

bankruptcy petition. As of the petition date, the LLC, like Debtor here, had no employees, no

customers, and no vendors. Nonetheless, the debtors “elected to file chapter 11 as subchapter V

small business debtors by so designating on their petition.” Id. at 420. The court sustained the U.S.

Trustee’s objection to the debtor’s Subchapter V election. In doing so, the court noted that “if

Congress had intended to make all debtors with business debts below the debt cap eligible for

subchapter V small business relief regardless of whether the business was still operating, it could

have done so.” Id. at 423 (emphasis added). However, interpreting § 1182(a)(1) to permit a debtor

that is not presently engaged in the operation of a business to elect to proceed under Subchapter V

“render the phrase ‘engaged in commercial or business activities’ superfluous.” Id.

           The fact that Congress purposefully included the “engaged in” language in the definition of

small business debtor, is even more reason that the Debtor should be held to the statutory standards

of subchapter V. The Debtor was not and is still not “engaged in” any commercial or business

activities that would come close to meeting the requirements of subchapter V. Accordingly, the

Court should not allow Debtor to proceed under Subchapter V.

           Even if Debtor’s Petition has been designated properly, however, this chapter 11 case is

likely subject to dismissal for cause under 11 U.S.C. § 1112(b) due to, among other things,

“substantial and continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation.” Indeed, Debtor’s inability to effectuate a chapter 11 plan alone



3
    Here, Debtor ceased operations more than one year prior to the Petition Date.

124879310.1
                                                            7
Case:21-13328-MER Doc#:97 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page8 of 9




constitutes “cause” for dismissal. In re 3 RAM, Inc., 343 B.R. 113, 117 n.14 (Bankr. E.D. Pa. 2006)

(the inability to effectuate a chapter 11 plan constitutes independent “cause” for dismissal); Matter

of Elmwood Development Co., 964 F.2d 508, 513 (5th Cir. 1992) (noting that the debtor in this case

had neither the “purpose nor the ability to effectuate a reorganization plan” and ultimately

upholding the dismissal of a chapter 11 petition). There is no “reasonable likelihood” of

reorganization for a Debtor that continues to operate (or cease operation as the case is here) with no

revenue and for a Debtor whose business plan is to use PPP funds to repay creditors, but also expend

the PPP funds in a manner that would permit full loan forgiveness from the SBA. Ex. A at 68:8-13.

III.    CONCLUSION

        BSV respectfully requests that this Court enter an order sustaining its objection to the

Debtor’s small business designation and election to proceed under Subchapter V and granting such

other and further relief as may be appropriate.

        DATED this 27th day of July, 2021.
                                               FOX ROTHSCHILD LLP

                                               /s/ Christopher J. Dawes
                                               Christopher J. Dawes, Esq., Atty. No. 33818
                                               1225 17th Street, Suite 2200
                                               Denver, CO 80202
                                               Phone: (303) 292-1200
                                               Fax: (303) 292-1300
                                               Email: cdawes@foxrothschild.com

                                               Heather L. Ries, Esq., Atty. No. 581933 (FL)
                                               777 South Flagler Drive
                                               Suite 1700 West Tower
                                               West Palm Beach, FL
                                               Phone: (561) 835-9600
                                               Fax: (561) 835-9602
                                               Email: hries@foxrothschild.com
                                               Attorneys for BSV Lamont JCRS, LLC




124879310.1
                                                  8
Case:21-13328-MER Doc#:97 Filed:07/27/21               Entered:07/27/21 14:50:57 Page9 of 9




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of July, 2021, I served a true and correct copy of the
foregoing BSV LAMONT JCRS LLC’S AMENDED OBJECTION TO DEBTOR’S SMALL
BUSINESS DESIGNATION AND ELECTION TO PROCEED UNDER SUBCHAPTER V
via CM/ECF and first-class United States mail, postage prepaid, on the following:

Summit Family Restaurants Inc.
4340 East Indian School Road, Suite 21-305
Phoenix, AZ 85018

Patrick F. Keery
Keery McCue PLLC
6803 E. Main Street, Suite 1116
Scottsdale, AZ 85251

Jonathan Dickey
Kutner Brinen Dickey Riley, P.C.
1660 Lincoln Street, Suite 1720
Denver, CO 80264

Christopher C. Simpson
Osborn Maledon PA
2929 North Central Avenue, 21st Floor
Phoenix, AZ 85012

Robert Samuel Boughner
U.S. Trustee
1961 Stout Street, Suite 12-200
Denver, CO 80294

Patty Chan
Office of the U.S. Trustee
230 North First Avenue, Suite 204
Phoenix, AZ 85003

D. Lamar Hawkins
Guidant Law Firm
402 E. Southern Avenue
Tempe, AZ 85282

Matthew D. Skeen, Jr.
217 East 7th Avenue
Denver, CO 80203
                                                            /s/ Rhonda A. Hanshe
                                                            for Fox Rothschild LLP


124879310.1
                                                9
